DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (CN 109137646, hereinafter ‘Pan’).
Regarding claim 10, Pan discloses a railroad track drill comprising a railroad track rail drill housing supporting a railroad track rail clamp 15 designed to selectively couple the railroad track rail drill to a railroad track rail.
A single drive motor 5 is coupled to the railroad track rail drill housing and has an output shaft. An electrical power source is operably coupled to the single drive motor to cause the single drive motor to selectively rotate an output shaft of the single drive motor in a forward rotary direction and in a reverse rotary direction, opposite to the forward rotary direction.
A drive train includes a feed train end 8 having a spindle feed carrier operably coupled to the output shaft of the single drive motor to carry a drill spindle axially toward a spindle advanced position in response to the single drive motor selectively rotating in the forward rotary direction. The drill spindle is carried axially toward a spindle retracted position, opposite the spindle advanced position in response to the single drive motor selectively rotating in the reverse rotary direction.
A speed train end 16 is operably coupled to the output shaft of the single drive motor and to the drill spindle to rotate the drill spindle in a drilling rotary direction in response to the single drive motor selectively rotating in the forward rotary direction.
A rail drill control circuit (Paragraph [0025]) is coupled to the electrical power source and to the single drive motor. The rail drill control circuit includes an initiation switch and a motor direction selector. The rail drill control circuit is configured, in response to a manual activation of the cycle initiation switch, to place the motor direction selector into a forward direction configuration in which the power source is operably coupled to the single drive motor to rotate the output shaft in the forward rotary direction. Next a drilling completion determination is made without further manual input from a user (contacting the reverse travel switch) and in response to the drilling completion determination, to place the motor direction selector into a reverse direction designation in which the power source is operably coupled to the single drive motor to rotate the output shaft in the reverse rotary direction without further manual input from a user.
Regarding claim 11, Pan discloses the rail drill control unit being coupled to a spindle feed position sensor (reverse travel switch) and the rail drill control circuit is configured to make the drilling completion determination upon the spindle feed position sensor providing a signal to the rail drill control circuit indicating the spindle is in the spindle advanced position (described in Paragraph [0025]).
Regarding claim 14, Pan discloses the rail drill control circuit is further configured to selectively operably disengage the power source from the single drive motor in an off configuration, and the rail drill control circuit is configured to make a cycle completion determination (contacting the stopping travel switch 14) after making the drilling completion determination without further manual input from a user, and in response to the cycle completion determination, to operably disengage the power source from the single drive motor in the off configuration (described in Paragraph [0025]).
Regarding claim 15, Pan discloses the rail drill control circuit being configured to send a forward motor speed signal and forward motor direction signal to a motor controller to rotate the output shaft of the single drive motor in the forward direction in the forward configuration. The circuit is also configured to send a reverse motor speed signal and reverse motor speed signal to the motor controller to rotate the single drive motor in the reverse direction in the reverse configuration. A zero motor speed signal is sent to the motor controller to turn off the single drive motor in the off configuration when the drill spindle returns to the retracted position (Paragraph [0025]).
Regarding claim 16, Pan discloses the forward and reverse speed signals both being the same to advance and retract the drill (Paragraph [0017]).
Regarding claim 17, Pan discloses the rail drill control circuit being coupled to a spindle feed position sensor (the stopping travel switch 14), and the rail drill control circuit is configured to make the cycle completion determination upon the spindle feed position sensor providing a signal to the rail drill control circuit indicating that the spindle is in the retracted position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 109137646) in view of Kempen et al. (USPG 20100074701, hereinafter ‘Kempen’).
Regarding claim 12, Pan does not disclose a motor current sensor coupled to the drill control circuit.
Kempen discloses a similar drilling apparatus, wherein a motor current sensor monitors the current consumption of the motor and upon detecting that the current consumption has moved from a load current consumption to a no-load current consumption, sends a signal to the circuit to the drill control circuit that the drilling operation has been completed (Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the motor current sensor into the drill control circuit of Pan, as taught by Kempen, to provide an alternative or redundant means of determining drilling completion.
Regarding claim 18, Pan does not disclose a motor current sensor coupled to the drill control circuit.
Kempen discloses a similar drilling apparatus, wherein a motor current sensor monitors the current consumption of the motor and upon detecting that the current consumption has moved from a load current consumption to a no-load current consumption, sends a signal to the circuit to the drill control circuit that the drilling operation has been completed (Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the motor current sensor into the drill control circuit of Pan, as taught by Kempen, to provide an alternative or redundant means of determining drilling completion.
Regarding claim 19, Pan discloses the rail drill control unit being coupled to a spindle feed position sensor (reverse travel switch) and the rail drill control circuit is configured to make the drilling completion determination upon the spindle feed position sensor providing a signal to the rail drill control circuit indicating the spindle is in the spindle advanced position (described in Paragraph [0025]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 109137646) in view of Aronson (US 3091137).
Regarding claim 13, Pan does not disclose a timer/clock circuit and memory included in the control circuit.
Aronson discloses an automated drilling means wherein a timer having a memory (time set and stored therein) is configured to determine drilling completion upon the lapse of a predetermined period of time after the manual activation of the drilling mechanism (Col. 6, Lines 13-69).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a timer circuit and memory into the drill control circuit of Pan, as taught by Aronson, to provide an alternative or redundant means of determining drilling completion.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a railroad track rail drill having a feed train end and speed train end cooperatively coupled to a common gear as required by claim 1, nor does it disclose a dual position sensor/groove arrangement as required by claim 20. Additionally, there is nothing in the art of record that would constitute an obvious modification to a reference to meet these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722